UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2268



FNU AMELIA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-640-908)


Submitted:    June 12, 2006                 Decided:   June 29, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven A. Morley, MORLEY, SURIN & GRIFFIN, P.C., Philadelphia,
Pennsylvania, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Michelle Gorden Latour, Assistant Director, John E.
Cunningham III, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fnu Amelia, a native and citizen of Indonesia, petitions

for   review   of   an   order    of   the    Board   of   Immigration   Appeals

affirming without opinion the Immigration Judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”              INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Amelia fails to show that the evidence compels a

contrary result.         Having failed to qualify for asylum, Amelia

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,      we    deny      the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED



      *
      Amelia does not challenge the finding that she failed to
qualify for protection under the Convention Against Torture.

                                       - 2 -